Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 46-65 (renumbered claims 1-20) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claims 46 and 56:  

	control circuitry distributed among a plurality of computing devices, wherein the control circuitry is operable to maintain statistics regarding file system requests, wherein prior to a network event:
a first computing device of the plurality of computing devices is operable to serve a file system request to any of a first plurality of IP addresses of a set of IP addresses,
a second computing device of the plurality of computing devices is operable to serve a file system request to any of a second plurality of IP addresses of the set of IP addresses, and a third computing device of the plurality of computing devices is operable to serve a file system request to any of a third plurality of IP addresses of the set of IP addresses,
and wherein subsequent to the network event, based on the statistics, an elected coordinator of the plurality of computing devices is operable to:
reassign the second computing device to serve file system requests destined for a first portion of the first plurality of IP addresses, wherein the reassignment is according to a ranking 
reassign the third computing device to serve file system requests destined for a second portion of the first plurality of IP addresses,
and wherein a front end of the second computing device is configured to track statistics regarding file systems requests that the second computing device serves, 
and wherein the statistics tracked by the second computing device are independent of functionality of the first computing device.


Further, the combination of the set forth limitations with all of the other limitations in the respective independent claims (46 and 56) are not obvious.  This limitation finds support in the specification on page 8, paragraph [0033] to page 15, paragraph [0052], and Figures 5A-D.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2185